      Case 1:21-cv-00241-PAE-SDA Document 25 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ABDERRAHIM BERRICHI,

                                      Plaintiff,                      21 Civ. 241 (PAE) (SDA)

                       -v-                                                   ORDER

 FERASS DELI CORP., d/b/a American Gourmet
 Food, et al.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       On March 18, 2021, defendants filed a motion to dismiss. Dkts. 20–22. On March 25,

2021, plaintiffs filed an Amended Complaint. Dkt. 24. Because that amendment moots the

pending motion to dismiss the original complaint, the Court denies that motion without prejudice

to any defendants’ right to move to dismiss the Amended Complaint. The Clerk of Court is

respectfully directed to terminate the motion pending at docket 20.

       SO ORDERED.

                                                           PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: March 29, 2021
       New York, New York
